Exhibit 10.3

 



ONE MADISON CORPORATION
3 East 28th Street, Floor 8
New York, NY 10016

 

March 26, 2019

 

Trent M. Meyerhoefer
2944 Winthrop Road
Shaker Heights, OH 44120

 

Dear Trent:

 

We are extremely pleased that Ranpak Corp. has made you a formal offer to become
its Senior Vice President & Chief Financial Officer, as of, and subject to, the
consummation of the business combination by and between Ranpak and One Madison.
As we have discussed, we currently anticipate that the business combination will
close in May 2019.

 

In order to help you prepare for your employment at Ranpak, One Madison hereby
offers to retain you as a full-time consultant for the period beginning on April
22, 2019 or April 29, 2019 and ending on the date the business combination is
consummated, on which date you would formally assume your position at Ranpak. In
your capacity as a consultant, we would expect you to work on a full-time basis
in our New York City offices or at the Ranpak headquarters in Painesville, Ohio,
as we may reasonably request.

 

In consideration for these services, we agree to pay you an amount equal to
$29,166.00 per month, which is equal to the monthly base salary offered to you
by Ranpak. You will be paid in arrears, on a monthly basis, and your last
payment will be pro-rated to the date of the closing of the business
combination. In addition, we will reimburse you for your reasonable travel and
lodging expenses to the extent we request your presence in New York City,
subject to our expense reimbursement policies.

 

During your consulting period, you are being retained by One Madison solely for
the purposes and to the extent set forth in this letter. You acknowledge and
agree that all amounts payable pursuant to this letter shall represent fees for
services as an independent contractor and shall therefore be paid without any
deductions or withholdings taken therefrom for taxes or for any other purpose.
You will be solely responsible for the payment of any federal, state, or local
income or self-employment taxes imposed on you with respect to any amounts paid
to you as a consultant pursuant to this letter.

 

This offer is subject to your written acceptance of Ranpak’s offer of employment
and to Ranpak’s favorable completion of its customary pre-employment drug screen
and background check. In the event the transaction agreement between One Madison
and Ranpak’s current owner is terminated prior to closing, your consultancy may
be terminated by us with 90 days’ notice or by you with 7 days’ notice.

 

We very much look forward to working with you both in your role as a consultant
and, later, as Senior Vice President and Chief Financial Officer of Ranpak. We
are confident that, together, we will be able to build on Ranpak’s prior success
to create a lasting and formidable enterprise.

 

  Sincerely,       /s/ Omar M. Asali       Omar M. Asali

 

Acknowledged & Agreed:

 

/s/ Trent M. Meyerhoefer   Trent M. Meyerhoefer       Date: April 7, 2019  

 

